Robin S. Weiss, Esq.
Conrad O’Brien PC
1500 Market Street, Suite 3900
Centre Square, West Tower
Philadelphia, PA 19102
Telephone: 215-864-9600
Fax: 215-864-9620
E-mail: rweiss@conradobrien.com
Attorney for Receiver, Kevin D. Kent, Esq.


                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF ALASKA




SECURITIES AND EXCHANGE
COMMISSION,
                                                          Case No.
      Plaintiff,
                            v.


BRENDA SMITH, BROAD REACH
CAPITAL, LP, BROAD REACH
PARTNERS, LLC, and BRISTOL
ADVISORS, LLC,

      Defendants.




NOTICE OF FILING OF COMPLAINT AND ORDER APPOINTING RECEIVER
                   PURSUANT TO 28 U.S.C. § 754

      By an order of the United States District Court for the District of New Jersey, in

SEC v. Smith, et al., Civ. No. 2:19-cv-17213-MCA, entered on June 29, 2020, Kevin D.
                                             1



         Case 3:20-mc-00014-TMB Document 1 Filed 07/07/20 Page 1 of 2
Kent, Esquire was appointed the receiver (“Receiver”) of all of the assets and properties of

Brenda Smith, Broad Reach Capital, LP, Broad Reach Partners, LLC, and Bristol Advisors,

LLC. Pursuant to 28 U.S.C. § 754, the Receiver hereby files copies of (a) the Complaint

filed on August 27, 2019 (excluding attachments pertaining to the Ex Parte Motion for a

Temporary Restraining Order), (b) the Temporary Restraining Order of August 27, 2019,

(c) the Preliminary Injunction Order of September 10, 2019, and (d) the June 29, 2020

Order appointing Receiver, attached hereto as Exhibits “A” through “D”, respectively, for

the purpose of vesting the Receiver with jurisdiction and control over all such property

located within this District, with the right to take possession thereof.

                                             Respectfully Submitted,

Date: July 7, 2020                           Robin S. Weiss, Esq.
                                             Conrad O’Brien PC



                                             Robin S. Weiss, Esq.
                                             Attorney for Receiver, Kevin D. Kent, Esq.




                                                2



          Case 3:20-mc-00014-TMB Document 1 Filed 07/07/20 Page 2 of 2
